Exhibit 10.1

BARNES GROUP INC.

EXERCISE OF AUTHORITY

RELATING TO STOCK AND INCENTIVE AWARD PLAN

WHEREAS, on July 24, 2008 the Board of Directors of Barnes Group Inc. (the
“Company”) authorized, empowered and directed the Chairman of the Compensation
and Management Development Committee of the Board of Directors of the Company
(the “Committee”) to amend the Company’s compensation arrangements, including
but not limited to the Barnes Group Inc. Stock and Incentive Award Plan (the
“Stock Plan”), before January 1, 2009 in any respect that the Chairman of the
Committee (the “Chairman”) determined in his discretion to be necessary,
advisable or expedient to plan for, respond to, comply with or reflect
Section 409A of the Internal Revenue Code, the Treasury Regulations thereunder
and formal and informal Treasury Department and Internal Revenue Service
guidance relating thereto (collectively, “Section 409A”); and

WHEREAS, on December 31, 2008 the Chairman amended and restated the Stock Plan
pursuant to the authority described above; and

WHEREAS, on July 24, 2008 the Board of Directors of the Company (the “Board”)
also (a) authorized the Senior Vice President, General Counsel and Secretary of
the Company, in relevant part, to make such changes and adopt such additional
amendments to any compensation arrangement in connection with an amendment
approved by the Chairman pursuant to the authority that was delegated to the
Chairman by the Board on that date as the Senior Vice President, General Counsel
and Secretary of the Company may determine in her discretion to be necessary,
appropriate or expedient to correct mistakes and defects, and carry out the
decisions and intentions of the Chairman and the purposes and intentions of the
Section 409A-related resolutions adopted by the Board on that date, and
(b) directed that any such changes so made and additional amendments so adopted
by the Senior Vice President, General Counsel and Secretary of the Company shall
have the same force and effect that they would have if they were duly adopted by
the Board at a meeting called and held for that purpose; and

WHEREAS, the undersigned has determined that the Stock Plan as amended and
restated by the Chairman on December 31, 2008 contains a mistake that should be
corrected as of that date, the mistake being that Section 4(a)(i) states in
relevant part that the maximum aggregate number of shares of Common Stock which
may be issued pursuant to Awards is 950,000 shares of Common Stock, and does not
reflect that the maximum aggregate number of shares of Common Stock which may be
issued pursuant to Awards was increased by the stockholders of the Company on
April 20, 2006 to 1,900,000 shares of Common Stock; and

WHEREAS, the undersigned has determined (a) that the aforementioned mistake was
an inadvertent scrivener’s error, (b) that, as evidenced by the marked copy of
the Stock Plan (“Attachment 11 - Marked Copy”) and the memorandum entitled
“Summary

 

1



--------------------------------------------------------------------------------

of 409A Changes to Plans and Agreements” that were sent to the Chairman with the
amended and restated Stock Plan on December 27, 2008 by Robert Salwen, Esq.
(copies of which are attached hereto), there was no intention on the part of the
Chairman to reduce or otherwise change the maximum aggregate number of shares of
Common Stock which may be issued pursuant to Awards under the Stock Plan, and
(c) that reducing or otherwise changing the maximum aggregate number of shares
of Common Stock which may be issued pursuant to Awards under the Stock Plan
would not have carried out the purposes or the intentions of the
Section 409A-related resolutions that were adopted by the Board on July 24,
2008;

NOW, THEREFORE, pursuant to the authority that was conferred upon me by the
Board on July 24, 2008, I hereby make the following change to the Stock Plan as
amended and restated by the Chairman on December 31, 2008: in Section 4(a)(i),
the number “950,000” is changed to “1,900,000”. The foregoing change shall be
effective as of December 31, 2008.

 

Signed:

/s/ Signe S. Gates

Signe S. Gates Senior Vice President, General Counsel and Secretary Date signed:
March 3, 2009 Change effective as of December 31, 2008

 

2